Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 15, 2016

                                         No. 04-16-00455-CV

                        IN RE COASTAL ALAMO INVESTMENTS, LLC

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

           On July 18, 2016, relator Coastal Alamo Investment, LLC filed a petition for writ of

mandamus and a motion for emergency stay. This court granted the stay and requested a

response. The court has considered Relator’s petition, the responses filed by the real parties in

interest and the relevant law and is of the opinion that the Relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See Tex. R. App. P.

52.8(a). The stay granted by this Court on July 20, 2016 is hereby lifted. The court’s opinion

will issue at a later date.



           It is so ORDERED on August 15, 2016.


                                                                 _____________________________
                                                                 Karen Angelini, Justice




1
 This proceeding arises out of Cause No. 2015-CI-13369, styled Coastal Alamo Investment, LLC v. Siempre
Energy, LLC, Claude John Thompson, and Domit Kamel, LP, pending in the 37th Judicial District Court, Bexar
County, Texas, the Honorable Laura Salinas presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court